El Jtjez Asociado Sr. Wole,
emitió la opinión del tribunal.
Un demandante, después de celebrado un juicio en el cual ninguno de los demandados compareció, obtuvo sen-tencia contra todos. Uno de los demandados, como a los dos años siguientes, alegando ciertas nulidades solicitó de la corte que dejara sin efecto la sentencia. La corte desestimó *484la moción y dicho demandado interpuso recurso de apelación. Esta es una moción para que se desestime la apelación.
El fundamento de la moción es que el apelante no lia no-tificado a todas las partes necesarias. La' causa de acción originariamente fué contra un socio de una mercantil y este apelante y otros demandados eran respectivamente, la viuda del socio y los herederos de éste. Estos otros demandados son las partes a quienes el apelado dice que debió haberse notificado de la apelación. Tal notificación no constaba en la transcripción original.
El artículo 296 del Código de Enjuiciamiento Civil prescribe que se notifique el escrito de apelación a la parte con-traria, o a su abogado. Parte contraria quiere decir aqué-lla que tiene un interés adverso al apelante y que sería afec-tada desfavorablemente por una revocación. Candelas v. Ramírez, 20 D. P. R. 34; Galafar v. Sucesión Morales, 22 D. P. R. 531; Ninlliat v. Suriñach, 25 D. P. R. 551, y casos Diamond Bank v. Van Meter et al., 21 A. E. Ann. Cas. 1273, y extensiva nota; 3 C. J. pág. 1220, y siguientes.
El anterior fundamento no fué alegado por el apelante pero como era jurisdiccional nos sentimos obligados a exa-minarlo motu proprio. El apelante, sin embargo, presenta una certificación del secretario de la corte de distrito de donde aparece que los dos demandados fueron en realidad notificados. Debemos ejercitar nuestra discreción en admi-tir esta certificación y existiendo realmente la notificación negarnos a desestimar la apelación también por ese funda-mento.
La moción de desestimación debe ser declarada sin lugar.

iSin lugar la moción.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.